Citation Nr: 1132732	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  11-14 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right foot disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel

INTRODUCTION

The Veteran had active service from July 1955 to April 1957.   

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

The Veteran claims that he currently has a right foot disorder that his related to his military service.  He asserts that while on active duty he was driving a forklift when the forklift tipped over, causing injury to his right foot.  The Veteran claims that he was he was treated at a field hospital for approximately fourteen days following the incident.  He essentially claims that his current right foot disorder is related to his in-service injury and that he has experienced a continuity of right foot symptomatology following his separation from active duty.

The Board notes that service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain chronic diseases, such as arthritis, may also be established based on a legal presumption by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.

It is noted that the Veteran's service records are unavailable, having been affected by a fire at the National Personnel Records Center (NPRC) in 1973.  The claims file reflects that the RO contacted the NPRC in March 2003 in an attempt to obtain copies of the Veteran's service treatment records.  In February 2004, the RO received notice from the NPRC that the Veteran's service treatment records were destroyed in the 1973 fire.  The Board recognizes that there is a heightened obligation to assist a claimant in the development of their case, a heightened obligation to explain findings and conclusions and to consider carefully the benefit of the doubt rule in cases, such as in this situation, in which records are presumed to have been or were destroyed while the file was in the possession of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

The Veteran's private medical records show that he was diagnosed with pain in joint, arthralgia in the first metatarsophalangeal joint of the right foot, hallux limitus with ankle equines, right greater than left, and pain in the foot in November 2009.  

The Veteran submitted lay statements from fellow service members in support of his assertion that he suffered an in-service right foot injury.  In statements dated in February 2002 and December 2004, F.A.S. essentially reported that he served with the Veteran and recalled that the Veteran injured his right foot due to a forklift accident.  F.A.S. reported that he visited the Veteran while he was in the hospital following the accident and that that the Veteran reported having pain in his right foot.   

The Board notes that lay statements, such as those by the Veteran and F.A.S., may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.159, 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran and F.A.S.'s statements regarding the in-service right foot injury and a continuity of right foot symptomatology must be given consideration in determining whether service connection is warranted.

The Board notes that to date, the Veteran has not been afforded a VA examination for the claimed right foot disorder.  Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the Veteran has a current disability (or persistent or recurrent symptoms of a disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  See also 38 U.S.C.A. § 1154(a); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. Sep. 14, 2009) (stating that 38 U.S.C.A. 
§ 1154(a) requires VA to give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits).  

Given the Veteran and F.A.S.'s competent reports of an in-service right foot injury, the Veteran's competent lay statements regarding the continuity of his right foot symptomatology, and the medical evidence showing a currently diagnosed right foot disorder, the Board finds it necessary to provide the Veteran with an appropriate VA examination in so as to determine whether his current right foot disorder is related to his active duty service.  Therefore, a remand is needed for a VA examination and medical opinion.  See McLendon, 20 Vet. App. at 79.

The Veteran also indicated in his May 2011 VA Form 9 that he received treatment for his right foot disorder at a VA medical facility as recently as November 2010.  However, VA records relevant to the Veteran's claim have not been associated with the claims file.  Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his right foot disorder since service and to submit any treatment records or statements addressing the etiology of his right foot disorder.  Thereafter, any identified records, to include any relevant VA treatment records from November 2010 to the present, should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any healthcare provider who treated him for his right foot disorder since service and to submit any treatment records or statements addressing the etiology of his right foot disorder.  After securing any necessary authorization from him, obtain all identified treatment records, to include any records from a VA Medical Center dated in November 2010.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and severity of his right foot disorder.  The claims folder and a copy of this Remand must be made available to the examiner.  The examiner should note in the examination report that the claims folder and the Remand have been reviewed.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination reports.  

The examiner must identify all right foot disorders found to be present.  For any diagnosis made, the examiner must should an opinion as to whether it is at least as likely as not that any diagnosed right foot disorder is etiologically related to the Veteran's military service, to include any reported in-service right foot injuries or symptomatology.  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements and statements from F.A.S. regarding the in-service incurrence of his right foot disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  It is requested that the examiner consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the examiner is unable to provide the requested opinion without resort to mere speculation, he or she must so indicate and explain why an opinion cannot be provided. 

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


